Citation Nr: 0325343	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for insomnia.  

2.  Entitlement to an increased evaluation for the service-
connected right shoulder instability, postoperative, 
currently rated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for 
service-connected status post compression fracture of the 
lumbar spine at L-1.

4.  Entitlement to a compensable disability evaluation for 
service-connected neuritis of the right ulnar nerve. 

5.  Entitlement to a compensable disability evaluation for 
service-connected left ulnar neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Undertake all necessary efforts to 
obtain the veteran's medical records from 
Dr. Douglas, 1000 Youngs Rd., 
Williamsville, New York 14221, concerning 
treatment of his right shoulder from June 
1999 to February 2001.

2.  If the veteran has provided specific 
information regarding his receipt of 
Worker's Compensation benefits in 
connection with injuries incurred during 
his post-service employment, and has 
signed a written release for all 
pertinent employment records, including 
all employment health records, 
documentation pertaining to any claim for 
worker's compensation benefits, and all 
clinical records created pursuant to 
injuries claimed to have resulted from 
employment, then undertake all necessary 
efforts to request from the appropriate 
State body copies of its decision 
pertaining to worker's compensation 
benefits and the medical evidence relied 
upon in making its determination.

3.  After the development requested in 
Nos. 1 and 2 has been completed to the 
extent possible, please return the claims 
file to the examiner who conducted the 
veteran's June 9, 2003, VA neurological 
disorders, miscellaneous examination 
(listed as Ping Zhai, M.D.).  This 
examiner should provide a written 
supplement to his June 2003 written 
report, indicating that he has reviewed 
the veteran's claims file.  The examiner 
should also update the findings contained 
in his June 2003 report as necessary 
based upon this claims file review. 

If Dr. Zhai is not available to review 
the claims file, then the veteran should 
be scheduled for a new VA neurological 
examination, to include a claims file 
review in conjunction with the 
examination.  The following guidance 
should be provided to the new VA 
examiner:

Complete histories of the veteran's 
disabilities should be elicited.  The 
rationale for all opinions expressed 
should be provided.

a.  Insomnia
Such tests as deemed appropriate by the 
examiner should be performed.  The 
examiner should identify any objective 
evidence of the claimed insomnia and 
should indicate whether the veteran's 
insomnia symptoms are related to an 
identifiable disorder.  Based on the 
examination, the results of any tests 
administered and the claims folders 
review, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
sleep disorder is etiologically related 
to service.  

b.  Ulnar Neuritis
Such tests as deemed appropriate, to 
include nerve conduction studies, 
pinprick and light touch should be 
performed and the results set forth in 
detail.  All current manifestations of 
the disability should be identified. The 
examiner should elicit a history from the 
veteran concerning the frequency and 
severity of his episodes of numbness of 
the forth and fifth digits of each hand 
and the impact of such episodes.  The 
functional impairment caused by the 
veteran's ulnar neuritis should be 
individually reported for each hand.  The 
examiner should identify the presence of 
any complete or incomplete paralysis of 
the ulnar nerve in each hand.  If 
incomplete paralysis is present, the 
examiner should describe it as mild, 
moderate or severe.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





